DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to Claims 1,6, in the submission filed 5/4/2021 are acknowledged and accepted.
In view of the amendments to the claims, objection to the claims is withdrawn.
Pending Claims are 1-15. Claim 16 was canceled previously.

Response to Arguments




Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because of the amended claims and the new grounds of rejection in view of Hatanaka et al.
Claims 1-15 are rejected as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.









Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al (US 2012/0229921 A1, of record) in view of Ushigome et al (US 2011/0013284 A1, of record) and further in view of Hatanaka et al (US 2009/0143560 A1, hereafter Hatanaka). 

Regarding Claim 1,     Eguchi teaches (Fig 1A, 9C) a diffractive optical element (Diffractive optical element DOE, p33, lines 1-6, DOE is part of lens sub unit L1b) comprising:
a first lens (L1b has positive lens, p102, lines 3-4, positive lens is a  convex lens as in Fig 1A) having a convex surface (convex surface of L1b); 
a second lens (L1b has negative lens, p102, lines 3-4, negative lens is a plano concave lens) having a concave surface (negative lens is a plano concave lens as in Fig 1A), facing the convex surface (convex surface of L1b) of the first lens (L1b has positive lens, p102, lines 3-4, positive lens is a  convex lens as in Fig 1A); and
a diffraction grating section (diffractive optical section D formed between positive and negative lenses in L1b) formed between the first (L1b has positive lens, p102, lines 3-4, positive lens is a convex lens as in Fig 1A)  and the second lenses (L1b has negative lens, p102, lines 3-4, negative lens is a plano concave lens) 

	However Eguchi does not teach
the diffraction grating section having positive optical power through diffraction, wherein the diffraction grating section has a plurality of grating surfaces that contributes to the diffraction and a plurality of grating wall surfaces that is adjacent to the plurality of  grating surfaces and wherein an inner diameter of a first grating  wall surface among the plurality of grating wall surfaces  decreases as approaching to the second lens from the first lens.
	Eguchi and Ushigome are related as diffraction gratings.
	Ushigome teaches (Fig 1,2), a diffractive optical element (diffractive optical element 1, p37, lines 4-7, p61, lines 1-3),
the diffraction grating section (diffraction grating part 10, p36, lines 8-12, grating part 10 has first diffraction grating 11 and second diffraction grating 12, p39, lines 1-7, p60, lines 3-9, p61, lines 1-16) having positive optical power through diffraction (diffraction grating part 10 has a lens function, p36, lines 8-12, for the case where refractive indices of gratings 11 and 12 are related as n1<n2, p40, lines 1-7, the inclination of grating surface 11a and grating wall surface 11b are similar to the corresponding components in current figs 1B,20 and hence the diffraction power is positive of the grating part 10)..
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Eguchi to include the teachings of Ushigome such that the diffraction grating section having positive optical power through diffraction, wherein the diffraction grating section has a plurality of grating surfaces that contributes  to the diffraction and a plurality of grating wall surfaces that is adjacent to the plurality of  grating surfaces and wherein an inner diameter of a first grating  wall surface among the plurality of grating wall surfaces  decreases as approaching to the second lens from the first lens  for the purpose of utilizing a well known grating structure with higher diffraction efficiency (p7, lines 1-3).
	However Eguchi-Ushigome do not teach
wherein the diffraction grating section   has a plurality of grating surfaces that contributes to the diffraction and a plurality of grating wall surfaces that is adjacent to the plurality of  grating surfaces  and wherein an inner diameter of a first grating  wall surface  among the plurality of grating wall surfaces  decreases as approaching to the concave surface of the second lens  from the first lens.
	Eguchi-Ushigome and Hatanaka are related as diffractive optical elements.
	Hatanaka teaches (fig 2,3,4) a diffractive optical element (laminated diffraction lens, p125, lines 1-6)
wherein the diffraction grating section   (interface between optical elements 5 and 6 is staircase shaped diffractive grating section, p125, lines 1-6, fig 4) has a plurality of grating surfaces (grating surfaces which are the longer surfaces in the staircase shape, fig 4) that contributes to the diffraction and a plurality of grating wall surfaces (grating wall surfaces are the shorter wall surfaces in the staircase shape, fig 4) that is adjacent to the plurality of  grating surfaces  (grating surfaces which are the longer surfaces in the staircase shape, fig 4) and wherein an inner diameter of a first grating  wall surface  (grating wall surfaces are the shorter wall surfaces in the staircase shape, fig 4) among the plurality of grating wall surfaces  (plurality of grating wall surfaces which are the shorter wall surfaces in the staircase shape, fig 4)  decreases as approaching to the concave surface (referring to the achromatic lens system in fig 2 based on which the diffraction lens is formed, p121, lines 4-7, p122, lines 1-3, hence the optical element 6 is a concave lens and has a concave surface facing the convex surface of the optical element 5) of the second lens  (optical element 6, p125, lines 1-6) from the first lens (optical element 5, p125, lines 1-6) as illustrated in annotated figure below, the inner diameter of grating wall surfaces decreases as approaching the concave surface of optical element 6. This is illustrated with sloping lines in Hitanaka’s fig 4 and for similarity comparison in current fig 20).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Eguchi-Ushigome to include the teachings of Hatanaka such that the diffraction grating section   has a plurality of grating surfaces that contributes to the diffraction and a plurality of grating wall surfaces that is adjacent to the plurality of  grating surfaces  and wherein an inner diameter of a first grating  wall surface  among the plurality of grating wall surfaces  decreases as approaching to the concave surface of the second lens  from the first lens  for the purpose of utilizing a lens system with very efficient correction of chromatic aberration (p124, lines 7-12) and which is lightweight and can be incorporated into and suitably used for a telephoto lens system of an analog or digital camera or video camera (p126, lines 1-6).

    PNG
    media_image1.png
    405
    280
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    365
    368
    media_image2.png
    Greyscale


Regarding Claim 2, Eguchi-Ushigome-Hatanaka teach the diffractive optical element according to claim 1, wherein the first lens (L1b has positive lens, p102, lines 3-4, Eguchi) is a positive lens.

Regarding Claim 3, Eguchi-Ushigome-Hatanaka teach the diffractive optical element according to claim 1, wherein the second lens (L1b has negative lens, p102, lines 3-4, negative lens is a plano concave lens, Eguchi) is a negative lens.

Regarding Claim 4, Eguchi-Ushigome-Hatanaka teach the diffractive optical element according to claim 1, wherein the following conditional expression is satisfied:
20 < Vll - Vlr < 60 (30<Vd1P<75 and 10<vd1N<40, equations 4,5, p67, Eguchi, For example, if Vd1P=30, Vd1N=10, both lower limits of equations 4,5 Vd1P-Vd1N=20 which satisfies the lower limit of current inequality. Now, if Vd1P=75, Vd1N=40, Vd1P-Vd1N=35 which satisfies upper limit of current inequality )
where vll is an Abbe number (Abbe number of a positive lens is Vd1P, p63, lines 1-8, Eguchi) of the first lens (L1b has positive lens, p102, lines 3-4, Eguchi), and vlr is an Abbe number (Abbe number of a negative lens is Vd1N, p63, lines 1-8) of the second lens (L1b has negative lens, p102, lines 3-4, negative lens is a plano concave lens, Eguchi).

Regarding Claim 5, Eguchi-Ushigome-Hatanaka teach the diffractive optical element according to claim 1,
wherein    the    following    conditional    expression    is satisfied:
0.8 < Nl/Nll < 1.2 (Nll=nd=1.48749, Numerical example 1, p150 and Nl=nd=1.63555, Nl/Nll=1.099 which satisfies the current inequality)


Regarding Claim 6, Eguchi-Ushigome-Hatanaka teach the diffractive optical element according to claim 1, 
wherein    the    following    conditional    expression    is satisfied:
0 degrees < ⌂Ɵhm < 90 degrees ((Ɵhm is shown in annotated fig 2 below as each of the angles between each of the plural grating wall surfaces 11b and corresponding surface normal to the envelope in annotated fig 2. Minimum value of Ɵhm is very close to zero as in fig 2 and maximum value is less than 90 and hence the difference in maximum and minimum values is between 0 and 90 degrees as in fig 2)
where ⌂Ɵhm is a difference between maximum and minimum values of an angle Ɵhm in the diffraction grating section (diffraction grating part 10, p36, lines 8-12, grating part 10 has first diffraction grating 11 and second diffraction grating 12, p39, lines 1-7, p60, lines 3-9, p61, lines 1-16, Ushigome), Ɵhm being defined as an absolute value of an angle (Ɵhm is shown in annotated fig 2 below as each of the angles between each of the plural grating wall surfaces 11b and corresponding surface normal to the envelope in annotated fig 2) formed by each of the grating wall surfaces (grating wall surface 11b) and a surface normal (surface normal as indicated by transverse lines in annotated fig 2 below) to an enveloping surface (envelope surface is similar in shape to the grating surface 3a and is annotated in fig 2 below) of the diffraction grating section (diffraction grating part 10, p36, lines 8-12, grating part 10 has first diffraction grating 11 and 

    PNG
    media_image3.png
    575
    648
    media_image3.png
    Greyscale

	
	However Eguchi-Ushigome-Hatanaka do not teach
5 degrees < ⌂Ɵhm < 45 degrees. 
 In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to have 5 degrees < ⌂Ɵhm< 45 degrees for the purpose of improved flare-cut.

Regarding Claim 7, Eguchi-Ushigome-Hatanaka teach the diffractive optical element according to claim 1,   
 wherein at least    one of the    first (first diffraction grating 104, p139, lines 1-11, Eguchi) and    the second diffraction gratings (second diffraction grating 105, p139, lines 1-11) is formed of resin (UV curable resin , p139, lines 1-4. First grating 104 is made of UV curable resin).

Regarding Claim 8,     Eguchi-Ushigome-Hatanaka teach an optical system (photographic optical system, p30, lines 1-2, Eguchi) comprising:
a diffractive optical element (Diffractive optical element DOE, p33, lines 1-6, DOE is part of lens sub unit L1b, Eguchi) according to claim 1, comprising:


Regarding Claim 9, Eguchi-Ushigome-Hatanaka teach the optical system according to claim 8, further comprising:
an aperture diaphragm (aperture stop SP, p31, lines 1-3, Eguchi) disposed on an image side of the diffractive optical element (Diffractive optical element DOE, p33, lines 1-6, DOE is part of lens sub unit L1b, Eguchi).

Regarding Claim 10, Eguchi in embodiment of Fig 1-Ushigome-Hatanaka teach the optical system according to claim 8, further comprising:
a partial optical system (lens sub unit L1a with positive refractive power, p64, lines 1-2) including a lens disposed on the object side of the diffractive optical element (Diffractive optical element DOE, p33, lines 1-6, DOE is part of lens sub unit L1b),
wherein the partial optical system (lens sub unit L1a with positive refractive power, p64, lines 1-2)  has positive refractive power .
	However Eguchi in embodiment if Fig 1-Ushigome-Hatanaka  do not teach
	a partial optical system  including lenses disposed on the object side of the diffractive optical element .

	Eguchi in embodiment of Fig 5A teaches
a partial optical system  (lens sub unit L1a with positive refractive power, p64, lines 1-2, p124, lines 1-7) including lenses (cemented lens with 3 members) disposed on the object side of the diffractive optical element (Diffractive optical element DOE, p33, lines 1-6, DOE is part of lens sub unit L1b).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Eguchi in embodiment of Fig 1-Ushigome-Hatanaka to include the teachings of Eguchi in embodiment of Fig 5A such that a partial optical system including lenses disposed on the object side of the diffractive optical element for the purpose of versatility of design of the photographic optical system.

Regarding Claim 11, Eguchi-Ushigome-Hatanaka teach the optical system according to claim 8, following conditional expression is satisfied
0.10 < Ld/Lt < 0.502
where Ld is a distance on the optical axis from a lens surface (right surface of L1b) of the first lens (L1b has positive lens, p102, lines 3-4, positive lens is a convex lens as in Fig 1A) on a side where the diffraction grating section (diffractive optical section D formed between positive and negative lenses in L1b, Fig 9C) is formed to a lens surface of the optical system (photographic optical system, p30, lines 1-2) on the most object side (left surface of lens L1a) (Using Numerical example 1, Ld= 85.74mm), and Lt is 

Regarding Claim 12, Eguchi-Ushigome-Hatanaka teach the optical system according to claim 8, wherein the following conditional expression is satisfied:
-2.0 < f/(Rd x Fn) < -0.20
where f is a focal length of the optical system (Numerical Example 1, p150, f=293.5mm) , Fn is an open F-number of the optical system (p150, F-number = Fno = 2.91), and Rd is a curvature radius _Rd =r=-163.525) of a lens surface of the first lens (L1b has positive lens, p102, lines 3-4, positive lens is a convex lens as in Fig 1A) on a side where the diffraction grating section (diffractive optical section D formed between positive and negative lenses in L1b, Fig 9C)  is formed ( f/(Rd x Fn) = 293.525/ (-163.525 x 2.91) = -0.616 which is in the range of current inequality).

Regarding Claim 13, Eguchi –Ushigome-Hatanaka teach the optical system according to claim 8, wherein the following conditional expression is satisfied:
0.6 < (Ei - Ed)/Ld + Ed x Pf - Ed/Rd <2.0 where Ei is an effective diameter of a lens surface (left surface of lens L1a) of the optical system (photographic optical system, p30, lines 1-2) on the most object side (Numerical Example 1, p150, Ei=100.86), Ed is an effective diameter of a lens surface (right surface pf lens L1b) of the first lens (L1b has positive lens, p102, lines 3-4, positive lens is a convex lens as in Fig 1A) on a side where the diffraction grating section (diffractive optical section D formed between positive and negative lenses in L1b, Fig 9C)  is formed (Ed = 60.68), Ld = 85.74), Rd is a curvature radius of the lens surface (right surface pf lens L1b) of the first lens (L1b has positive lens, p102, lines 3-4, positive lens is a convex lens as in Fig 1A) on a side where the diffraction grating section (diffractive optical section D formed between positive and negative lenses in L1b, Fig 9C) (Rd = -163.525), and Pf is refracting power of a lens surface (left surface of lens L1b) of the first lens(L1b has positive lens, p102, lines 3-4, positive lens is a convex lens as in Fig 1A)  on a side where the diffraction grating section (diffractive optical section D formed between positive and negative lenses in L1b, Fig 9C) is not formed (Pf = (nd-1)/r for left surface of lens L1b. Hence Pf =  ((1.48749-1)/95.497. hence  Pf =0.0051). Substituting the values into the equation (Ei - Ed)/Ld + Ed x Pf - Ed/Rd gives 0.486 +0.3 + 0.3 = 1.086 which is in the range of the current inequality. also p148, lines 1-10).

Regarding Claim 14, Eguchi –Ushigome-Hatanaka teach the optical system according to claim 8, wherein the following conditional expression is satisfied:
I Ɵd I <57 degrees (angle of view =2 Ɯ = 8.44, p148, lines 1-11, Numerical example 1, p150)

	However Eguchi-Ushigome-Hatanaka  do not teach
10< I Ɵd I
Now, although Eguchi-Ushigome-Hatanaka do not explicitly disclose the claimed range of 10< I Ɵd I, it is considered to be within ordinary skill level to modify Eguchi-Ushigome-Hatanaka with routine experimentation to obtain 10< I Ɵd I.  It would have been obvious to one of ordinary skill before the effective filing date of the invention to have 10< I Ɵd I, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to have 10< I Ɵd I for the purpose of an improved solid 3d view pertaining to the optical system.

Regarding Claim 15, Eguchi –Ushigome-Hatanaka teach the imaging apparatus comprising:
the optical system (photographic optical system, p30, lines 1-2, Eguchi , system 1, p157, lines 1-7) according to claim 8; 
.

Conclusion









Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.V.D
Jyotsna V Dabbi								5/25/2021
Examiner, Art Unit 2872 
                                                                                                                                          
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872